802 So. 2d 1140 (2001)
STATE of Florida, Petitioner,
v.
Thomas H. SPIOCH, Respondent.
No. SC96836.
Supreme Court of Florida.
December 13, 2001.
Robert A. Butterworth, Attorney General, and Kellie A. Nielan, Kristen L. Davenport, and David H. Foxman, Assistant Attorneys General, Daytona Beach, FL, for Petitioner.
James B. Gibson, Public Defender, and Susan A. Fagan, Assistant Public Defender, Seventh Judicial Circuit, Daytona Beach, FL, for Respondent.
PER CURIAM.
We have for review the Fifth District Court of Appeal's decision in Spioch v. State, 742 So. 2d 817 (Fla. 5th DCA 1999), which expressly and directly conflicts with the Third District Court of Appeal's opinion in Vural v. State, 717 So. 2d 65 (Fla. 3d DCA 1998). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
Based on our recent decision in Seagrave v. State, 802 So. 2d 281 (Fla.2001), we quash the Fifth District's decision in Spioch and remand for proceedings consistent with that opinion.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS, and QUINCE, JJ., concur.